Conviction for maintaining a spite fence; punishment, a fine of $10.
The complaint upon which this prosecution began was filed in the corporation court of the city of Fort Worth. Upon conviction the case was appealed to the county court at law, where appellant was again convicted and fined the sum of $10. She has attempted to appeal from said judgment to this court. Her right to such appeal is precluded by the terms of article 53, C. C. P., 1925, which expressly deprives this court of appellate jurisdiction over any case which has been appealed from an inferior court to the county court of any county in this state, in which the fine imposed in the county court is less than $100.
The appeal is dismissed.
Dismissed. *Page 573